Exhibit 10.12
(TCS LOGO) [w77626w7762600.gif]
EMPLOYMENT AGREEMENT
Between
TeleCommunication Systems, Inc.
and
Thomas M. Brandt, Jr.
(Employee Name)
THIS EMPLOYMENT AGREEMENT (“Agreement”), between the individual signing as
“Employee” at the end of this Agreement (hereinafter referred to as “Employee”),
and TeleCommunication Systems, Inc. (hereinafter referred to as “Company”) is
effective as of the 1st day of February, 2010 (“Effective Date”);
WHEREAS, Company desires to continue to employ Employee and Employee desires to
be employed by Company on the terms and conditions hereinafter set forth;
WHEREAS, Company and Executive wish to replace all previous employment
agreements between them with this Agreement;
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. Company agrees to employ Employee for the position of Senior Vice
President & Chief Financial Officer. Employee shall perform such duties as the
management of Company may from time to time assign to Employee hereunder,
including (without limitation) responsibility for the Company’s financial
management, reporting, controls, accounting, and investor relations.
2. Duties and Responsibilities. Employee agrees to devote full time and
attention and best efforts to performing the duties hereunder. While employed by
Company, Employee will not, without Company’s prior written consent, engage in
any other business activity, other than investment of Employee’s personal funds
on a passive basis and without lending assistance directly or indirectly to any
competitor. Attachment A hereto is a complete list of Employee’s current other
business activities to which Company consents. In the event Employee wishes to
change the approved activities, then Employee shall submit the requested change
in writing to Company. Any changes consented to by Company shall be documented
as a revised Attachment A and will become incorporated into the Agreement by
reference. In no event shall Employee pursue outside business or personal
interests that interfere with Employee’s full-time responsibilities or entail
any use of Company’s resources.
4. Compensation and Benefits.

  3.1   Base Salary. During Employee’s employment under this Agreement, Company
shall pay or cause to be paid to Employee a base salary at an annual rate of not
less than $327,608, payable in cash in equal periodic installments not less
frequent than the periodic installments in effect for salaries of Company
employees of the same level as Employee (the “Base

 



--------------------------------------------------------------------------------



 



      Salary”). The Base Salary may be subject to increases pursuant to reviews
by the Board of Directors, where applicable, or a committee appointed by the
Board of Directors, at such times as salary reviews are conducted generally for
Company employees of the same level as Employee, but in no event less frequent
than annually.     3.2   Incentive Compensation. During Employee’s employment
under this Agreement, Company shall cause Employee to be eligible to participate
in each bonus or incentive compensation plan, program or policy maintained by
Company from time to time, in whole or in part, for employees of Employee’s
level (“Bonus Plan”). Employee’s target and maximum compensation under, and the
performance goals and all other terms of participation in, each Bonus Plan shall
be determined solely by Company or by such person or administrative body as
provided in the Bonus Plan. Said incentive compensation is not guaranteed and is
contingent upon Employee and Company achieving deliverables or goals agreed
upon. Said incentive compensation shall not be considered “earned” by Employee
until Company has allocated payment to be made to Employee for any performance
period. Payment under any Bonus Plan shall be made, if at all, by no later than
March 15th of the year after the year in which the incentive compensation is
earned.     3.3   Incentive Stock Compensation. During Employee’s employment
with Company, Employee will be eligible to participate in stock incentive plans
maintained by Company, and has received, and may receive in the future, awards
of restricted or unrestricted stock, stock units, stock options and other
stock-based awards (collectively, “Incentive Stock Awards”). Recognizing the
unique position held by Executive and in consideration for the mutual promises
contained in this Employment Agreement and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, Company
and Executive agree that certain restrictions on the sale of common stock of the
Company by Executive that was or may be issued under an Incentive Stock Award
are in the best interest of the Company. In this regard, Executive agrees that,
unless advance written permission is provided to Executive by the Chief
Executive Officer of the Company to sell more shares than would otherwise be
permitted under this Agreement, during the Term Executive shall abide by the
following limitations on the sale or other disposition of shares of common stock
of the Company issued or issuable to him under Incentive Stock Awards:

  (c)   In any given calendar year, Executive shall not sell or otherwise
dispose of a number of shares of common stock of the Company acquired under
Incentive Stock Awards in excess of the product of (i) ten percent (10%) times
(ii) the sum of (A) the number of shares of common stock of the Company to which
Executive holds title, determined as of the date immediately before the proposed
sale or disposition date, that were issued pursuant to an Incentive Stock Award,
plus (B) seventy percent (70%) of the number of shares of common stock of the

 



--------------------------------------------------------------------------------



 



      Company for which Incentive Stock Awards are exercisable determined as of
the date immediately before the proposed sale or disposition date.     (d)   In
any given calendar quarter, Executive shall not sell or otherwise dispose of a
number of shares of common stock of the Company acquired under Incentive Stock
Awards in excess of the product of (i) two and one-half percent (2.5%) times
(ii) the sum of (A) the number of shares of common stock of the Company to which
Executive holds title, determined as of the date immediately before the proposed
sale or disposition date, that were issued pursuant to an Incentive Stock Award,
plus (B) seventy percent (70%) of the number of shares of common stock of the
Company for which Incentive Stock Awards are exercisable determined as of the
date immediately before the proposed sale or disposition date.

      Employee understands and agrees that the restrictions set forth above
shall apply to any award agreement evidencing an Incentive Stock Award
(collectively, “Stock Agreements”) previously entered into between Employee and
Company or which may be entered into between Employee and Company after the date
of this Agreement and that this Section 3.3 shall be incorporated in any such
Stock Agreements as if fully stated therein.         Other than the restriction
set forth herein, the specific terms and conditions of any Incentive Stock
Awards shall be set out in an award agreement between Employee and Company, and
shall contain a provision for accelerated vesting of options in the event of a
Change in Control (as defined in Section 5.4.3).         The grant of Incentive
Stock Awards shall not be construed to constitute or to be evidence of a
commitment or guarantee to renew this Agreement or to employ or retain Employee
for any period of time inconsistent with Sections 4 and 5 of this Agreement.    
    Any violation of the restrictions set forth in this Section 3.3 shall be
grounds for dismissal for Good Cause pursuant to Section 5.2.1.     3.4  
Benefits. During employment under this Agreement, Employee shall be entitled to:
(A) participation in such employee retirement and welfare benefit plans,
programs, policies and arrangements as maintained by Company from time to time,
in whole or in part, for employees of Employee’s level, including but not
limited to Company’s employee stock ownership plan, and its health, disability,
life insurance and sickness and accident insurance plans; and (B) paid vacation,
holidays, leave of absence, leave for illness, funeral leave and temporary
disability leave in accordance with the policies of Company; and (C) perquisites
as from time to time provided by Company to employees of Employee’s level.    
3.5   Expenses. During Employee’s employment under this Agreement, Company

 



--------------------------------------------------------------------------------



 



      shall reimburse Employee for ordinary and reasonable out-of-pocket
expenses incurred by Employee in the performance of duties hereunder, provided
that Employee shall account to Company for such expenses in accordance with the
employee business expense policies and practices of Company.     3.6   Effect of
Termination. Upon termination of employment for any reason, Employee shall no
longer be entitled to participation in any benefits programs, including the
period when severance is payable under the Agreement.

4. Term of Employment. The term of Employee’s employment (“Term”) shall commence
on the Effective Date and continue through January 31, 2011 for the initial term
(“Initial Term”), unless sooner terminated as provided herein. Upon expiration
of the Initial Term, unless either party has given the other party written
notice of an intention not to renew at least 30 days’ prior to the anniversary
date of the Agreement, the term of Employee’s employment shall automatically
renew on the anniversary date of the Agreement for successive 12-month renewal
periods (each, a “Renewal Term”). Thereafter, this Agreement may be terminated
at the end of any Renewal Term pursuant to 30 days’ notice of non-renewal or
during any 12-month Renewal Term as provided herein.
5. Termination of Employment.

  5.1   Dismissal Without Good Cause and Resignation for Good Reason.

  5.1.1   Dismissal Without Good Cause. Company may terminate Employee’s
employment under this Agreement without Good Cause (as defined in Section 5.1.4)
at any time by giving notice thereof to Employee at least 30 days before the
effective date of such termination. Upon such termination, Employee shall be
entitled to such compensation as provided in Section 5.1.3.     5.1.2  
Resignation for Good Reason. Employee may terminate employment under this
Agreement for Good Reason (as defined in Section 5.1.5) at any time by written
notice thereof to Company at least 30 days before the effective date of such
termination. Such notice shall specify in reasonable detail the Good Reason
based upon which Employee intends to terminate employment. Upon such
termination, Employee shall be entitled to such compensation as provided in
Section 5.1.3.     5.1.3   Severance Pay upon Dismissal Without Good Cause or
Resignation for Good Reason. If Employee’s employment under this Agreement is
terminated by Company without Good Cause or by Employee for Good Reason,
Employee shall be entitled to the sum of the following, payable in equal
periodic installments the same as Base Salary was received during the term of
Employee’s employment as provided in Section 3.1 herein, which installments
shall commence within 60 days after the last day of employment:

 



--------------------------------------------------------------------------------



 



  (A)   Base Salary, at the rate in effect immediately before the date of
termination, for the greater of (i) the period from the day after the last day
of employment hereunder through the last day of the Term, or (ii) six months;
and     (B)   The amount “earned” by Employee under the annual Bonus Plan if at
the time of termination Company has allocated payment to be made to Employee
under the terms of the Bonus Plan for any performance period. Employee will not
be eligible to receive payment under the Bonus Plan for any performance period
if Employee is terminated prior to a decision by Company as to the payment due
to Employee, if any, under the terms of the Bonus Plan. If no such decision by
Company is made or necessary, Employee will not be eligible to receive any
payments under the Bonus Plan if Employee is not employed at the time bonus
payments are made to employees;

      so long as Employee (1) executes and delivers to Company, before such sum
becomes payable, a general release, in form and substance acceptable to Company,
by which Employee releases Company from all claims arising from Employee’s
employment by Company or termination of employment therefrom, in consideration
for such payment, and (2) Employee shall not be in breach of any of the
provisions of Section 7 at any time during the effectiveness thereof. In no
event will any payment be made before the release becomes effective upon
expiration of any applicable withdrawal period.     5.1.4   Definition of “Good
Cause.” “Good Cause” means:

  (A)   Employee’s willful gross misconduct, willful gross neglect, willful
malfeasance or gross negligence in carrying out the duties hereunder, or
“willful breach” of this Agreement (other than an inadvertent or nonrecurring
breach cured and corrected by Employee within 30 days after notice thereof by
Company). Under this provision, “willful breach” shall include, but not be
limited to, insubordination, serious dereliction of fiduciary obligation,
chronic abuse by Employee of alcohol or narcotics, a violation of any material
Company rule, regulation or policy, or a serious violation of any law governing
the workplace. It is provided further that no act or failure to act shall be
considered “willful” if Employee reasonably believed in good faith that such act
or failure to act was in, or not opposed to, the best interests of Company and
its affiliates;     (B)   Any act or conduct of dishonesty to Company by
Employee involving fraud and embezzlement; or     (C)   Employee’s conviction,
including a plea of guilty or nolo contendere,

 



--------------------------------------------------------------------------------



 



      of a felony involving theft or moral turpitude, other than a felony
predicated on Employee’s vicarious liability (for purposes of this Agreement,
“vicarious liability” means Employee’s liability based on acts of Company for
which Employee is charged solely as a result of Employee’s offices with Company
and in which Employee was not directly involved or did not have prior knowledge
of such acts).

  5.1.5   Definition of “Good Reason.” “Good Reason” means, without Employee’s
consent, any of the following conditions:

  (A)   Any change in Employee’s title or position that constitutes a material
diminution in authority as compared to the authority of Employee’s title or
position as of the Effective Date, or any substantial diminution in Employee’s
duties and responsibilities (other than a change due to Employee’s Disability),
provided that no diminution of title, position, duties or responsibilities shall
be deemed to occur solely because Company becomes a subsidiary of another
corporation or because there has been a change in the reporting hierarchy
incident thereto involving Employee;     (B)   Any requirement by Company that
Employee involuntarily physically relocate from Employee’s work location as of
the Effective Date to another work location more than 75 miles away; or     (C)
  Any material breach by Company of its obligations under this Agreement;

      so long as Employee notifies Company within 90 days after the existence of
any such condition and Company fails to cure and correct such condition within
30 days after receipt of such notice. Notwithstanding the foregoing, Good Reason
shall not exist unless the termination of employment occurs no later than two
years following the initial existence of any condition provided in this
Section 5.1.5.

  5.2   Dismissal for Good Cause, Resignation Without Good Reason and
Termination upon Death or Disability.

  5.2.1   Dismissal for Good Cause. Company may terminate Employee’s employment
under this Agreement for Good Cause by (A) giving notice thereof to Employee
specifying in reasonable detail the Good Cause based upon which Company intends
to terminate his employment; (B) if Good Cause exists under 5.1.4(A) only, after
at least 30 days after such notice, providing Employee an opportunity to be
heard at a meeting with the CEO and the Board of Directors; and (C) thereafter,
effectuating such termination by a majority vote of the Board of Directors. For
Good Cause terminations under Sections 5.1.4(B) & (C), Company may terminate
Employee’s employment immediately under this Agreement upon notice thereof to
Employee. The effect of such termination is

 



--------------------------------------------------------------------------------



 



      provided in Section 5.2.4.     5.2.2   Resignation Without Good Reason.
Employee may terminate employment hereunder at any time without Good Reason by
notice thereof to Company at least 30 days before the effective date of such
termination. The effect of such termination is provided in Section 5.2.4.    
5.2.3   Termination upon Death or Disability. This Agreement shall terminate
automatically upon Employee’s death. If Company determines in good faith that
Employee has a Disability (as defined in this Section 5.2.3), Company may
terminate employment under this Agreement by notifying Employee thereof at least
30 days before the effective date of termination. For purposes of this
Agreement, “Disability” means any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than six months and
which renders Employee unable to perform the material duties under this
Agreement. If there is any dispute between the parties as to Employee’s
Disability, Company shall select or approve a physician whose determination as
to Employee’s Disability shall bind the parties hereto. The effect of a
termination due to Employee’s death or Disability is provided in Section 5.2.4.
    5.2.4   Effect of Dismissal for Good Cause, Resignation Without Good Reason,
or Termination upon Death or Disability. If Employee’s employment under this
Agreement is terminated by Company for Good Cause, by Employee without Good
Reason, or due to Employee’s death or Disability as provided in this Agreement,
all obligations of Company under this Agreement shall terminate, except as
provided in Section 5.6.

  5.3   Termination by Mutual Consent. Company and Employee may terminate
Employee’s employment under this Agreement at any time and for any reason upon
the mutual consent of both parties, effective as of such date as agreed upon by
the parties. Upon such termination, except as provided in Section 5.6 or as
agreed to by the parties in connection with their mutual consent to terminate
Employee’s employment, all obligations of Company hereunder shall terminate.    
5.4   Termination After a Change in Control.

  5.4.1   Termination Events Triggering Compensation. Company shall pay or cause
to be paid to Employee such compensation as provided in Section 5.4.2, if
Employee’s employment under this Agreement is terminated by Company without Good
Cause or by Employee for Good Reason coincident with or within 12 months after a
Change in Control (as defined in Section 5.4.3).

 



--------------------------------------------------------------------------------



 



  5.4.2   Compensation upon Termination. If Employee’s employment hereunder is
terminated as provided in Section 5.4.1, Company shall pay or cause to be paid
to Employee in a cash lump sum within 30 days after the date of termination, one
times the annual Base Salary at the greater of (A) the rate in effect
immediately before the date of termination or (B) the rate in effect immediately
before the Change in Control; so long as Employee (i) executes and delivers to
Company, before such sum becomes payable, a general release, in form and
substance acceptable to Company, by which Employee releases Company from all
claims arising from Employee’s employment by Company or termination of
employment therefrom, in consideration for such payment, and (ii) Employee shall
not be in breach of any of the provisions of Section 7 at any time during the
effectiveness thereof. In no event will any payment be made before the release
becomes effective upon expiration of any applicable withdrawal period.     5.4.3
  Definition of “Change in Control.” A “Change in Control” means the earliest to
occur of any of the following events, construed in accordance with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”):

  (A)   Any one person or more than one person acting as a group (as defined in
section 409A of the Code) other than Company, its subsidiaries, any employee
benefit plan of Company, or an underwriter temporarily holding securities
pursuant to an offering of such securities, acquires ownership of stock of
Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of Company;     (B)   Any one person or more than one person acting as a
group (as defined in section 409A of the Code), other than any subsidiary or
parent of Company, acquires, or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or group, assets from
Company that have a total gross fair market value of eighty-five percent or more
of the total gross fair market value of all of the assets of Company immediately
before such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets; or     (C)   Any merger, consolidation or reorganization involving
Company immediately after which either (i) a majority of the directors of the
surviving entity is not comprised of persons who were directors of Company
immediately prior to such transaction and whose appointment or election is not
endorsed or approved by a majority of the directors of Company before the
transaction or (ii) persons who hold more than a majority of the total voting
power represented

 



--------------------------------------------------------------------------------



 



      by outstanding voting securities of the surviving entity are not persons
who held outstanding voting securities of Company immediately prior to such
transaction.

  5.5   Duplication of Severance Pay. Employee is entitled to receive the
payment under both Section 5.1 and Section 5.4. Employee hereby irrevocably
waives the right to receive benefits under any severance or similar plan or
policy of Company if Employee is entitled to receive a payment under Section 5.1
and/or 5.4, provided that if the value of such benefits exceeds the amount
payable to Employee under Section 5.1 and/or 5.4, Employee may elect to receive
such benefits in lieu of the payment under Section 5.1 and/or 5.4.     5.6  
Payment of Base Salary upon Termination. Upon a termination of Employee’s
employment under this Agreement for any reason, Company shall pay or cause to be
paid to Employee the increment of Base Salary earned but unpaid in the payroll
period immediately preceding the date of termination, payable in cash on or
before the day on which Employee would have been paid such amount if Employee’s
employment hereunder had not been terminated, but in no event later than the
date as required by law.     5.7   No Duty to Mitigate. Employee shall not be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Employee under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not Employee obtains
other employment.     5.8   Expiration of the Agreement. If the Agreement
expires at the end of the Initial Term or any Renewal Term after proper advance
notice by either party of the intent not to renew, the Agreement shall expire
and Employee shall not be entitled to the payment of severance pay pursuant to
any provision of this Section 5 above.

6. Ownership of Work Product.

  6.1   Company shall own all Work Product (as defined in Section 6.5). To the
extent permitted by law, All Work Product shall be considered work made for hire
by Employee and owned by Company.     6.2   If any of the Work Product may not,
by operation of law, be considered work made for hire by Employee for Company
(or if ownership of all right, title and interest of the intellectual property
rights therein shall not otherwise vest exclusively in Company), Employee agrees
to assign, and upon creation thereof automatically assigns, without further
consideration, the ownership of all trade secrets, U.S. and international
copyrights, patentable inventions, and other intellectual property rights
therein to Company, its successors and assigns.

 



--------------------------------------------------------------------------------



 



  6.3   Company, it successors and assigns, shall have the right to obtain and
hold in its or their own name copyrights, registrations, and any other
protection available in the foregoing.     6.4   Employee agrees to perform upon
the reasonable request of Company, during or after Employee’s employment, such
further acts as may be necessary or desirable to transfer, perfect and defend
Company’s ownership of the Work Product. When requested, Employee will

  (A)   execute, acknowledge and deliver any requested affidavits and documents
of assignment and conveyance;     (B)   obtain and aid in the enforcement of
copyrights (and, if applicable, patents) with respect to the Work Product in any
countries;     (C)   provide testimony in connection with any proceeding
affecting the right, title or interest of Company in any Work Product; and    
(D)   perform any other acts deemed necessary or desirable to carry out the
purposes of this Agreement.

      Company shall reimburse all reasonable out-of-pocket expenses incurred by
Employee at Company’s request in connection with the foregoing, including
(unless Employee is otherwise being compensated at the time) a reasonable per
diem or hourly fee for services rendered following termination of Employee’s
employment.     6.5   For purposes hereof, “Work Product” shall mean all
intellectual property rights, including all trade secrets, U.S. and
international copyrights, patentable inventions, discoveries and improvements,
and other intellectual property rights, in any programming, documentation,
technology or other work product that relates to the business and interests of
Company and that Employee conceives, develops, or delivers to Company at any
time during the term of Employee’s employment. “Work Product” shall also include
all intellectual property rights in any programming, documentation, technology
or other work product that is now contained in any of the products or systems
(including development and support systems) of Company to the extent Employee
conceived, developed or delivered such Work Product to Company prior to the date
of this Agreement while Employee was engaged as an independent contractor or
employee of Company. Employee hereby irrevocably relinquishes for the benefit of
Company and its assigns any moral rights in the Work Product recognized by
applicable law.

8. Restrictive Covenants.

  7.1   Competition. During the Term and, if Employee’s employment under this
Agreement is terminated by Company or by Employee for any reason, for the
greater of, (A) any period of time in which Employee continues to receive
compensation of any kind from Company and continuing for a

 



--------------------------------------------------------------------------------



 



      period of six months after said payment(s) cease, or (B) one year after
the Term, Employee shall not: (i) own, manage, operate, join, control or
participate in the ownership, management, operation or control of a Competitor
(as defined in Section 7.5); (ii) become a director, officer, employee,
consultant or lender of, or be compensated by, a Competitor; or (iii) solicit
any client of Company on behalf of or for the benefit of a Competitor.
Notwithstanding the foregoing, Employee may own up to 1% of a publicly-traded
Competitor.     7.2   Confidential Information. Employee shall at all times hold
in a fiduciary capacity for the benefit of Company all secret, confidential or
proprietary information, knowledge or data relating to Company, and all of its
businesses, which shall have been obtained by Employee during employment by
Company and which shall not be or become public knowledge (other than by acts by
Employee or Employee’s representatives in violation of this Agreement)
including, but not limited to, information regarding clients and agents of
Company (“Confidential Information”). During Employee’s employment with Company
under this Agreement and after the termination of such employment, Employee
shall not, without the prior written consent of Company, communicate or divulge
any Confidential Information to any Person (as defined in Section 7.5.3) other
than Company and those designated by it or use any Confidential Information
except for the benefit of Company, provided that Employee may make disclosures
to comply with the law or legal process. Immediately upon termination of
Employee’s employment with Company at any time and for any reason, Employee
shall return to Company all Confidential Information, including, but not limited
to, any and all copies, reproductions, notes or extracts of Confidential
Information.     7.3   Solicitation of Employees. During the Term and, if
Employee’s employment under this Agreement is terminated by Company or by
Employee for any reason, for the greater of, (A) any period of time in which
Employee continues to receive compensation of any kind from Company and
continuing for a period of six months after said payment(s) cease, or (B) one
year after the Term,, Employee shall not: (i) solicit, participate in or promote
the solicitation of any person who was employed by Company at any time during
the three-month period prior to Employee’s termination of employment under this
Agreement to leave the employ of Company; or (ii) on behalf of Employee or any
other Person, hire, employ or engage any such person. Employee further agrees
that, during such time, if an employee of Company contacts Employee about
prospective employment, Employee will inform such employee that Employee cannot
discuss the matter further without informing Company.     7.4   Remedies for
Breach. Employee agrees that damages in the event of any breach of Sections 7.1
through 7.3 by Employee would be difficult to ascertain. Employee therefore
agrees that, notwithstanding anything in

 



--------------------------------------------------------------------------------



 



      this Agreement to the contrary, including but not limited to the
provisions of Section 14, Company, in addition to and without limiting any other
remedy or right it may have, shall have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach. Employee hereby waives any and all defenses Employee may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. Employee also agrees that a bond shall not
be required by Company in obtaining an injunction. The existence of this right
shall not preclude any other rights and remedies at law or in equity that
Company may have. The provisions of Section 7 shall survive the termination of
this Agreement. The existence of a claim or cause of action of any kind by
Employee against Company shall not constitute a defense to the enforcement by
Company of the rights provided in this Section 7 and shall not be a defense in
any injunction proceeding.     7.5   Definitions.

  7.5.1   “Competitor.” For purposes of Section 7, “Competitor” means any Person
which sells goods or provides services which are directly competitive with those
sold or provided by a business that (i) is being conducted by Company at the
relevant time and (ii) was being conducted by Company at any time during the
Term.     7.5.2   “Company.” For purposes of Section 7, “Company” means
TeleCommunication Systems, Inc., and its subsidiaries and affiliates.     7.5.3
  “Person.” For purposes of Section 7, “Person” means any individual or entity,
including but not limited to any corporation, trust, sole proprietorship, joint
venture or partnership.

  7.6   Survival of Section 7. Employee agrees that the noncompetition
agreements, nondisclosure agreements and non-employment agreements in this
Section 7 each constitute separate agreements independently supported by good
and adequate consideration and, notwithstanding anything in this Agreement to
the contrary, shall be severable from the other provisions of, and shall
survive, this Agreement.

8. Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and if sent by registered or
certified mail to Employee at the last address filed in writing with Company or,
in the case of Company, to Company’s principal employee offices.
9. Taxes.

  9.1   Withholding Taxes. Company shall have the right, to the extent permitted
by law, to withhold from any payment of any kind due to Employee under this
Agreement to satisfy the tax withholding obligations

 



--------------------------------------------------------------------------------



 



      of Company under applicable law.     9.2   Adjustment Relating to Tax on
Excess Parachute Payments.

9.2.1. Adjustment. Notwithstanding anything in this Agreement to the contrary,
in the event Company’s Law or Accounting Firm (as defined in Section 9.2.2)
determines that any portion of the cash compensation payable under this
Agreement (such portion of compensation, the “Agreement Payment”), and the
portions, if any, of other payments or distributions in the nature of
compensation by Company to or for the benefit of Employee (including, but not
limited to, the value of the acceleration in vesting or exercisability of stock
options) whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement (the Agreement Payment, together with such portions of
other payments and distributions, the “Payments”), would cause any portion of
the Payments to be subject to the excise tax imposed by section 4999, or any
successor provision, of the Code (the portion subject to excise tax, the
“Parachute Payment”), the Agreement Payment shall be reduced to an amount not
less than zero which shall not cause any portion of the Payments to constitute a
Parachute Payment, provided that no such reduction shall be made if the
Payments, after the reduction and after the application of Federal income tax at
the highest rate applicable to individual taxpayers, would not be greater than
the present value (determined in accordance with section 280G, or any successor
provision, of the Code) of the Payments before the reduction but after the
application of (i) excise tax under section 4999 of the Code and (ii) Federal
income tax at the highest rate applicable to individual taxpayers.
9.2.2 Determination. All determinations required to be made under this
Section 9.2, including the assumptions to be utilized in arriving at such
determination, shall be made by such nationally recognized law firm (including
DLA Piper LLP (US)) or accounting firm (including Ernst & Young LP) as selected
by Company (the “Law or Accounting Firm”), which shall provide detailed
supporting calculations to both Company and Employee (i) within 15 business days
after receipt by Company of a notice from Employee that Employee may have a
Parachute Payment, or (ii) at such earlier time as may be requested by Company.
The Law or Accounting Firm may employ and rely upon the opinions of actuarial or
accounting professionals to the extent it deems necessary or advisable. In the
event that the Law or Accounting Firm determines, for any reason, that it is
unable to perform such services, or declines to do so, Company shall select
another nationally recognized law or accounting firm to make the determinations
required under this Section (which law or accounting firm shall then be referred
to as the Law or Accounting Firm hereunder). All fees and expenses of the Law or
Accounting Firm shall be borne solely by Company. Any determination by the Law
or Accounting Firm shall be binding upon Company and Employee.

 



--------------------------------------------------------------------------------



 



10. Successors and Assigns. The rights, duties and obligations of a party
hereunder may not be assigned, delegated or assumed without the prior written
consent of the other party, provided that Company may assign this Agreement to
any subsidiary thereof, without Employee’s consent, and such assignment shall
not constitute a termination of employment hereunder. Nothing herein shall cause
a termination of this Agreement upon the acquisition, reorganization, or merger
of Company. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors or permitted assigns.
Nothing herein shall be construed to confer upon any person not a party hereto
any right, remedy or claim under or by reason of this Agreement.
11. Entire Agreement. This Agreement constitutes the entire understanding of
Employee and Company with respect to the subject matter hereof and supersedes
and voids any and all prior agreements or understandings, written or oral,
regarding the subject matter hereof.
12. Amendment and Waiver. This Agreement may not be changed, modified or
discharged orally, but only by an instrument in writing signed by the parties.
No waiver of any term or condition of this Agreement shall be effective unless
agreed to in writing between the parties.
13. Governing Law and Severability. This Agreement shall be governed by the laws
of the State of Maryland (without giving effect to choice of law principles or
rules thereof that would cause the application of the laws of any jurisdiction
other than the State of Maryland) and the invalidity or unenforceability of any
provisions hereof shall in no way affect the validity or enforceability of any
other provision. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
14. Arbitration. DISPUTES REGARDING EMPLOYEE’S EMPLOYMENT WITH COMPANY,
INCLUDING, WITHOUT LIMITATION, ANY DISPUTE UNDER THIS AGREEMENT WHICH CANNOT BE
RESOLVED BY NEGOTIATIONS BETWEEN COMPANY AND EMPLOYEE, BUT EXCLUDING ANY
DISPUTES REGARDING EMPLOYEE’S COMPLIANCE WITH SECTION 7, SHALL BE SUBMITTED TO,
AND SOLELY DETERMINED BY, FINAL AND BINDING ARBITRATION CONDUCTED BY
JAMS/ENDISPUTE, INC.’S ARBITRATION RULES APPLICABLE TO EMPLOYMENT DISPUTES, AND
THE PARTIES AGREE TO BE BOUND BY THE FINAL AWARD OF THE ARBITRATOR IN ANY SUCH
PROCEEDING. THE ARBITRATOR SHALL APPLY THE LAWS OF THE STATE OF MARYLAND
(WITHOUT GIVING EFFECT TO CHOICE OF LAW PRINCIPLES OR RULES THEREOF THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
MARYLAND) WITH RESPECT TO THE INTERPRETATION OR ENFORCEMENT OF ANY MATTER
RELATING TO THIS AGREEMENT; IN ALL OTHER CASES THE ARBITRATOR SHALL APPLY THE
LAWS OF THE STATE SPECIFIED IN COMPANY’S ALTERNATIVE DISPUTE RESOLUTION POLICY
AS IN EFFECT FROM TIME TO TIME (IF ANY). ARBITRATION SHALL BE HELD IN BALTIMORE,

 



--------------------------------------------------------------------------------



 



MARYLAND, OR SUCH OTHER PLACE AS THE PARTIES MAY MUTUALLY AGREE, AND SHALL BE
CONDUCTED ONLY BY A FORMER JUDGE. JUDGMENT UPON THE AWARD BY THE ARBITRATOR MAY
BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.
15. Section 409A Compliance.

  15.1   This Agreement is intended to comply with, or otherwise be exempt from,
section 409A of the Code.     15.2   Company shall undertake to administer,
interpret, and construe this Agreement in a manner that does not result in the
imposition on Employee of any additional tax, penalty, or interest under section
409A of the Code.     15.3   If Company determines in good faith that any
provision of this Agreement would cause Employee to incur an additional tax,
penalty, or interest under section 409A of the Code, Company and Employee shall
use reasonable efforts to reform such provision, if possible, in a mutually
agreeable fashion to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of section
409A of the Code.     15.4   The preceding provisions, however, shall not be
construed as a guarantee by Company of any particular tax effect to Employee
under this Agreement. Company shall not be liable to Employee for any payment
made under this Agreement, at the direction or with the consent of Employee,
that is determined to result in an additional tax, penalty, or interest under
section 409A of the Code, nor for reporting in good faith any payment made under
this Agreement as an amount includible in gross income under section 409A of the
Code.     15.5   For purposes of section 409A of the Code, the right to a series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments.     15.6   With respect to any reimbursement of
expenses of, or any provision of in-kind benefits to, Employee, as specified
under this Agreement, such reimbursement of expenses or provision of in-kind
benefits shall be subject to the following conditions: (i) the expenses eligible
for reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in section 105(b) of the Code; (ii) the reimbursement of an eligible expense
shall be made no later than the end of the year after the year in which such
expense was incurred; and (iii) the right to reimbursement or in-kind benefits
shall not be subject to liquidation

 



--------------------------------------------------------------------------------



 



      or exchange for another benefit.     15.7   If a payment obligation under
this Agreement arises on account of Employee’s “separation from service” while
Employee is a “specified employee” (as each such term is defined under section
409A of the Code and determined in good faith by Company), any payment of
“deferred compensation” (as defined under Treasury Regulation section 1.409A-e
1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six months
after such separation from service shall accrue with interest and shall be paid
within 15 days after the end of the six-month period beginning on the date of
such separation from service or, if earlier, within 15 days after the
appointment of the personal representative or executor of Employee’s estate
following the death of the Employee. For purposes of the preceding sentence,
interest shall accrue at the prime rate of interest published in the northeast
edition of The Wall Street Journal on the date of Employee’s separation from
service.

[Signatures appear on following page]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement this
5th day of March 2010.

              WITNESS/ATTEST       TELECOMMUNICATION SYSTEMS, INC.
 
           
/s/ Bruce A. White
      By:   /s/ Richard A. Young
 
                    Title: Exec. VP & COO
 
                    EMPLOYEE
 
           
/s/ Bruce A. White
      /s/ Thomas M. Brandt, Jr.                   Thomas M. Brandt, Jr.

 



--------------------------------------------------------------------------------



 



                      ATTACHMENT A TO EMPLOYMENT AGREEMENT
 
            Employee: Thomas M. Brandt, Jr.     Agreement dated: February 1,
2010    

In accordance with paragraph 2 of the Employment Agreement, Company hereby
consents to the following other business activities:
Antenna Research Associates, Inc., and affiliates—part owner and Board member.

              WITNESS/ATTEST       TELECOMMUNICATION SYSTEMS, INC.
 
           
/s/ Bruce A. White
      By:   /s/ Richard A. Young
 
                    Title: Exec. VP & COO
 
                    EMPLOYEE
 
            /s/ Bruce A. White       /s/ Thomas M. Brandt, Jr.          

 